DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings were received on 07/01/2022.  These drawings are acceptable.
		Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarron (US 9,021,721). With respect to claims 1-9 and 11-14, McCarron discloses an article of footwear (10) comprising: an upper (12) having a ground facing surface (bottom surface of footbed 36); a primary sole part (outsole 26,130, 132; see figures 11-12) having a first foot facing surface, a peripheral surface, a first ground-facing surface (see figures 11-12), and a first volume (volume created between top surface of the shell layer 140 and the bottom surface of  the footbed 36, see figures 7-9 & 12) for receiving an injected material (product by process claim limitation, the moldable/curable midsole is received in the cavity, see column 8, lines 6-7), wherein the first volume is defined by a cross-sectional area between a first proximal surface of  the primary sole part and a first distal surface of the upper (see e.g. fig. 12); and a secondary sole part (midsole 30, 100, 120) having a second foot facing surface and a second ground facing surface (see figures 7-9), the secondary sole part extending between the ground-facing surface of the upper (bottom surface of footbed 36) and the first foot-facing surface of the  primary sole part (top surface of shell 140, see e.g. figs. 11-12); wherein the primary sole part (outsole with shell 140) further defines  one or more cavities (heel aperture 152; slots 150) for receiving the injected material (product by process claim limitation, the moldable/curable midsole is received in the cavity, see column 8, lines 6-7); wherein the first volume of the primary sole part defines a mold cavity (area between the top surface of shell 140 and bottom surface of footbed 36) of the secondary sole part (midsole 30, 100, 120); wherein the secondary sole part (midsole) is direct injection molded into the first volume ((product by process claim limitation, the moldable/curable midsole is received in the cavity, see column 8, lines 6-7); wherein the second foot-facing surface of the secondary sole part (top surface of the midsole) is attached (via mold/curable material) to the ground-facing surface of the upper (bottom surface of footbed 36) and the second ground- facing surface of the second sole part (bottom surface of the midsole) is attached to the first foot-facing surface of the primary sole part (by moldable/curable material); wherein the second ground-facing surface of the secondary sole part (bottom surface of the midsole) comprises an attachment area configured to accommodate a quaternary sole part, wherein the quaternary sole part (lateral projection 146 in the toe area and/or lateral area) comprises a third foot-facing surface and a third ground facing surface; wherein the peripheral surface of the primary sole part (outsole) defines an attachment area adapted to accommodate a quaternary sole part (lateral projection 146 in the heel area and/or medial area), wherein the quaternary sole part comprises facing surface for attachment to the peripheral surface and an outward-facing surface (see figures 11-12); wherein primary sole part (outsole) comprises a heel area defining a third volume (internal volume and cavity 152 in the heel portion 132), a height of the third volume being greater (see figures 11-12), than a height of the first volume in a forefoot area or an arch area (see figures 11-12); wherein the third volume (internal volume of heel 132 and cavity 152) is cavity in the heel area of the primary sole part (outsole, see figures 11-12), cavity open into the first volume at a first end of the cavity and being closed at a second end of the cavity (see figures 11-12); wherein the first volume extends from a heel end of the primary sole part (outsole, see figures 11-12) to a toe end of the primary sole part; wherein the first ground-facing surface of the primary sole part comprises a ground contacting surface (as seen in FIG. 11, outsole 130 includes a forefoot tread 154 coupled to an underside of shell 140, with the forefoot tread including forefoot ground-contacting surface 28, and heel 132 includes a heel tread 156 that includes heel ground-contacting surface 42); wherein the ground contacting surface comprises a heel area and a forefoot area (as seen in FIG. 11, outsole 130 includes a forefoot tread 154 coupled to an underside of shell 140, with the forefoot tread including forefoot ground-contacting surface 28, and heel 132 includes a heel tread 156 that includes heel ground-contacting surface 42); and wherein a tertiary sole part (lateral projection 146) surrounds a peripheral area of the ground contacting surface.
With respect to claim 15, McCarron discloses a primary sole part (outsole 20; 130, see figures 11-12) comprising a first-foot facing surface (top surface), a peripheral surface, a first ground-facing surface (bottom surface), and a first volume (area between the top surface of shell 140 and bottom surface of footbed 36) for receiving an injected material (product by process claim limitation, the moldable/curable midsole is received in the cavity, see column 8, lines 6-7) by a cross-sectional area between a first proximal surface of the primary sole part and a first distal surface of an upper of an article of footwear (see for e.g. fig. 12); where the first foot facing surface of the primary sole part (top surface of the outsole) is configured to abut (via the moldable/curable midsole) a ground facing surface of the upper (bottom surface of footbed 36), and wherein the first volume is configured to receive a injected sole material (midsole) extending between the first ground facing surface of the upper and the foot facing surface of the primary sole part (see figure 12). 
With regard to the product-by-process limitation “for receiving an injected material” and “injected molded into the first volume”, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art (moldable/curable midsole material), even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCarron in view of Rosenbaum (US 7,946,060). McCarron as described above discloses all the limitations of the claims except for wherein the cavity (internal volume of heel 132 and cavity 152) comprises support elements that connect from  a first side wall of the cavity to a second side wall of the cavity. Rosenbaum discloses an article of footwear (see figure 1), wherein a heel cavity (depression 22) comprises support elements that connect from  a first side wall of the cavity to a second side wall of the cavity for supporting and cradling a cushion material 24. Therefore, it would have been obvious to one of ordinary skill in the art to provide the cavity (internal volume of heel 132 and cavity 152) of McCarron with support elements that connect from a first side wall of the cavity to a second side wall of the cavity as taught by Rosenbaum to better support and cradle the cushioning material/heel strike projection of McCarron.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
With regard to the product-by-process limitation “for receiving an injected material” and “injected molded into the first volume”, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art (moldable/curable midsole material), even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are article of footwears with primary and secondary soles analogous to applicant’s instant invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
09/07/2022